DETAILED ACTION
This action is responsive to the amendment filed on 11/25/2021. Claims 1-3, 5-10, 12-17, and 19-21 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 5/18/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20190187923 A1, hereinafter Kim) in view of Kim Kang-Yong (US 20200073562 A1, hereonafter Kim Kang-Yong)

	As per claim 1. (Currently Amended) A data writing method for a rewritable non-volatile memory module, the rewritable non-volatile memory module comprising a plurality of physical units, the plurality of physical units comprising a first physical unit and a second physical unit, the data writing method comprising: [Kim teaches "there is provided a memory system including: a memory device having an operating system (OS) region and a normal region" (paragraph 8), where the storage areas in 'normal region' corresponds to the first physical unit and the storage areas in 'OS region' corresponds to the second physical unit.]
writing first-type data into the first physical unit at a first write speed via a memory interface with a first clock frequency; and writing second-type data into the second physical unit at a second write speed via the memory interface with a second clock frequency, wherein the first-type data is different from the second-type data, and [Kim teaches "a controller suitable for: selecting one between first and second modes in response to a mode request; receiving OS code data in a lower operation speed during the first mode while receiving the other data in a higher operation speed during the second mode; and controlling the memory device to store the OS code data into the OS region during the first mode and to store other data into the normal region during the second mode," (paragraph 8), where the different types of data, OS code data and other data, are written to the storage areas in their respective regions: OS region and normal region; Kim also discloses a memory interface connected to the semiconductor memory device comprising the storage areas (see fig. 1), where the memory interface may be a 
the first write speed is different from the second write speed. [Kim teaches "In an embodiment of the present disclosure, in the pre-coding mode in which OS code data is programmed, the memory system 1000 operates in a host interface mode having a data transmission speed slower than a set data transmission speed. In the normal write mode in which normal data is programmed, the memory system 1000 operates in a host interface mode having a data transmission speed faster than the set data transmission speed." (paragraph 29), where the write speeds for operations pertaining to each type of data are different, as the write speed for the normal data, which corresponds to the claim's first-type data, is faster than the write speed for the OS code data, which corresponds to the claim's second-type data. ]
	wherein the first-type data is user data from a host system, and the second-type data is management data for managing the rewritable non-volatile memory module. [Kim teaches "controlling the memory device to store the OS code data into the OS region during the first mode and to store other data into the normal region during the second mode," (paragraph 8), where the OS code data, which corresponds to the second-type data, necessarily contains the data that manages hardware, including the rewritable non-volatile memory module, that are coupled to the operating system.]
	However, Kim does not explicitly disclose but Kim Kang-Yong discloses: writing first-type data into the first physical unit at a first write speed via a memory interface with a first clock frequency; and writing second-type data into the second physical unit at a second write speed via the memory interface with a second clock frequency, [Kim Kang-Yong teaches a memory device where the interactions between the memory dice, which corresponds to physical system clock signal (e.g., a command clock signal CK, a control clock signal CK) and a common data clock signal (e.g., a data clock signal WCK). In some cases, the system clock signal and the common data clock signal may be generated by a controller that may be common to the two or more memory dice (e.g., an external memory controller 105 or a device memory controller 155). The common controller may set (or cause to set by transmitting an indication to set) a speed of the system clock signal to a first speed (e.g., a speed corresponding to a low -speed operational mode), where the system clock signal may support the first speed and a second speed (e.g., a speed corresponding to a high -speed operational mode) greater than the first speed. The common controller (e.g., the external memory controller 105 or the device memory controller 155) may also disable (or cause to disable by transmitting an indication to disable) the common data clock signal based on setting the speed of the system clock signal to the first speed.” (paragraph 44)]
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Kim by incorporating the teachings of Kim Kang-Yong to provide a use of different clock rates to determine different 
Therefore, it would have been obvious to combine Kim and Kim Kang-Yong for the benefit of creating a data storage controller to obtain the invention as specified in claim 1.	
As per claim 2., Kim in view of Kim Kang-Yong teaches The data writing method of claim 1,, and further teaches wherein the first write speed is greater than the second write speed. [Kim teaches "In an embodiment of the present disclosure, in the pre-coding mode in which OS code data is programmed, the memory system 1000 operates in a host interface mode having a data transmission speed slower than a set data transmission speed. In the normal write mode in which normal data is programmed, the memory system 1000 operates in a host interface mode having a data transmission speed faster than the set data transmission speed." (paragraph 29), where the write speed for the normal data, which corresponds to the claim's first-type data, is faster than the write speed for the OS code data, which corresponds to the claim's second-type data.
	As per claim 3., Kim in view of Kim Kang-Yong teaches The data writing method of claim 1, and further teaches wherein the physical units are at least divided into a storage area and a system area, wherein the step of writing the first-type data into the first physical unit at the first write speed comprises: [Kim teaches "there is provided a memory system including: a memory device having an operating system (OS) region and a normal region" (paragraph 8), where the 'normal region' corresponds to the storage area and 'OS region' corresponds to the system area.]
writing the first-type data into the first physical unit belonging to the storage area, and the step of writing the second-type data into the second physical unit at the second write speed comprises: writing the second-type data into the second physical unit belonging to the system area. [Kim teaches "controlling the memory device to store the OS code data into the OS region during the first mode and to store other data into the normal region during the second mode," (paragraph 8), where the data corresponding to the first-type and second-type data, other data and OS code data, are written to the storage areas in their respective regions corresponding to the storage area and the system area.]
As per claim 6., Kim in view of Kim Kang-Yong teaches The data writing method of claim 2, and further teaches wherein the first write speed and the second write speed differ by at least five times. [Kim teaches "host interface mode may be one of a plurality of interface modes categorized based on their data transmission speeds. For example, a host interface mode may be a high-speed mode, an HS 200 mode, an HS 400 mode, and the like. T high speed mode may have a maximum data transmission speed of 52 megabytes/sec, the HS 200 mode may have a maximum data transmission speed of 200 megabytes/sec, and the HS 400 mode may have a maximum data transmission speed of 400 mega bytes/sec." (paragraph 28), where the difference between the slowest speed mode, the high-speed mode at 52 megabytes/sec, and the fastest speed mode, the HS 400 mode at 400 megabytes/sec, differ by at least five times; and "For example, in the pre-coding mode, the memory system 1000 may operate in the high-speed mode while in the normal write mode, the memory system 1000 may operate in the HS 200 mode or the HS 400 mode, which have a data transmission mode faster than that of the high speed mode." (paragraph 29), where the pre-coding mode may use high-speed mode and corresponds to the second write speed, where the normal write mode may use HS 400 and corresponds to the first write speed.
However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method in the instant In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to modify Kim using routine skill in the art as explained in Boesch for the benefit of creating a data writing method to obtain the invention as specified in claim 6.
As per claim 7., Kim in view of Kim Kang-Yong teaches (Currently Amended) The data writing method of claim 1, and further teaches wherein the first clock frequency is different from the second clock frequency. [Kim Kang-Yong teaches that its two clock frequencies are different from each other (para. 44, lines 3-18)]
As per claim 8. (Currently Amended) A memory storage device, comprising: a connection interface unit configured to couple to a host system; [Kim teaches "According to the embodiment of FIG. 1, the controller 1100 may also include a random-access memory (RAM) 1110, a processing unit 1120, a host interface 1130, a memory interface 1140, and an error correction block 1150 operatively coupled via a bus." (paragraph 32); "The host interface 1130 may include a protocol for exchanging data between the host device 200 and the controller 1100." (paragraph 35), where the host interface in Kim corresponds to the connection interface unit in the claim.]
a rewritable non-volatile memory module comprising a plurality of physical units, the plurality of physical units comprising a first physical unit and a second physical unit; and [Kim teaches "The semiconductor memory device 100 performs a read, write, erase, and at least one memory block among the plurality of memory blocks may be defined as an operating system (hereinafter, referred to as OS) storage area 111 for storing OS code data. In this case, the other memory blocks except the OS storage area 111 among the plurality of memory blocks may be defined as normal memory blocks." (paragraph 25), where the semiconductor memory device corresponds to the rewritable non-volatile memory module in the claim, the OS storage area corresponds to the second physical unit, and the normal memory blocks correspond to the first physical unit.]
a memory control circuit unit, coupled to the connection interface unit and the rewritable non-volatile memory module, [Kim teaches a controller, which corresponds to the claim’s memory control circuit unit, being coupled to both the host interface, which corresponds to the claim’s connection interface unit, and the semiconductor memory device, which corresponds to the claim’s rewritable non-volatile memory module (figure 1)]
wherein the memory control circuit unit is configured to write first-type data into the first physical unit at a first write speed via a memory interface of the memory control circuit unit with a first clock frequency, wherein the memory control circuit unit is further configured to write second-type data into the second physical unit at a second write speed via the memory interface of the memory control circuit unit with a first clock frequency, wherein the first-type data is different from the second-type data, and the first write speed is different from the second write speed. [Kim teaches "a controller suitable for: selecting one between first and second modes in response to a mode request; receiving OS code data in a lower operation speed during the first mode while receiving the other data in a higher operation speed during the second mode; and controlling the memory device to store the OS code data into the OS region during the first mode and to store other data into the normal region during the second mode," (paragraph 8), where the controller writes different types of data, OS code data and other data, to the storage areas in their respective regions: OS region and normal region.; and "In an embodiment of the present disclosure, in the pre-coding mode in which OS code data is programmed, the memory system 1000 operates in a host interface mode having a data transmission speed slower than a set data transmission speed. In the normal write mode in which normal data is programmed, the memory system 1000 operates in a host interface mode having a data transmission speed faster than the set data transmission speed." (paragraph 29), where the write speeds for operations pertaining to each type of data are different, as the write speed for the normal data, which corresponds to the claim's first-type data, is faster than the write speed for the OS code data, which corresponds to the claim's second-type data; Kim also discloses a memory interface connected to the semiconductor memory device comprising the storage areas (see fig. 1), where the memory interface may be a component through (via) which the writing process involving different speed may be executed, but not the exclusive participant nor the sole component determining the writing speed.]
wherein the first-type data is user data from a host system, and the second-type data is management data for managing the rewritable non-volatile memory module. [Kim teaches "controlling the memory device to store the OS code data into the OS region during the first mode and to store other data into the normal region during the second mode," (paragraph 8), where the OS code data, which corresponds to the second-type data, necessarily contains the data that manages hardware, including the rewritable non-volatile memory module, that are coupled to the operating system.]
wherein the memory control circuit unit is configured to write first-type data into the first physical unit at a first write speed via a memory interface of the memory control circuit unit with a first clock frequency, wherein the memory control circuit unit is further configured to write second-type data into the second physical unit at a second write speed via the memory interface of the memory control circuit unit with a first clock frequency [Kim Kang-Yong teaches a memory device where the interactions between the memory dice, which corresponds to physical units in the claim, and the controller may occur at two distinct clock signal speeds, which corresponds to the claim’s clock frequency; Kim Kang-Yong’s system clock signal’s first speed corresponds to the claim’s second clock frequency, and Kim Kang-Yong’s system clock signal’s second speed, which is different than from Kim Kang-Yong’s system clock signal’s first speed by the virtue of being faster, corresponds to the claim’s first clock frequency: “In some cases, a device (e.g., a memory device 110) may include two or more memory dice (e.g., a memory die 160-a and a memory die 160-b) where the two or more memory dice (e.g., memory dice 160) are configured to receive a system clock signal (e.g., a command clock signal CK, a control clock signal CK) and a common data clock signal (e.g., a data clock signal WCK). In some cases, the system clock signal and the common data clock signal may be generated by a controller that may be common to the two or more memory dice (e.g., an external memory controller 105 or a device memory controller 155). The common controller may set (or cause to set by transmitting an indication to set) a speed of the system clock signal to a first speed (e.g., a speed corresponding to a low -speed operational mode), where the system clock signal may support the first speed and a second speed (e.g., a speed corresponding to a high -speed operational mode) greater than the first speed. The common controller (e.g., the external memory controller 105 or the device memory controller 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Kim by incorporating the teachings of Kim Kang-Yong to provide a use of different clock rates to determine different data writing speeds for different data. Doing so would provide for a reliable metric for determining relative speeds of data writes.
Therefore, it would have been obvious to combine Kim and Kim Kang-Yong for the benefit of creating a data storage controller to obtain the invention as specified in claim 8.
As per claim 9. The memory storage device of claim 8, wherein the first write speed is greater than the second write speed.  [The rationale in the rejection of claim 2 is herein incorporated]
As per claim 10. The memory storage device of claim 8, wherein the physical units are at least divided into a storage area and a system area, wherein the operation that the memory control circuit unit writes the first-type data into the first physical unit at the first write speed comprises: writing the first-type data into the first physical unit belonging to the storage area, and the operation that the memory control circuit unit writes the second-type data into the second physical unit at the second write speed comprises: writing the second-type data into the second physical unit belonging to the system area. [The rationale in the rejection of claim 3 is herein incorporated]
13. The memory storage device of claim 9, wherein the first write speed and the second write speed differ by at least five times. [The rationale in the rejection of claim 6 is herein incorporated]
As per claim 14. (Currently Amended) The memory storage device of claim 8, wherein the first clock frequency is different from the second clock frequency. [The rationale in the rejection of claim 7 is herein incorporated]
As per claim 15. A memory control circuit unit for controlling a rewritable non-volatile memory module, the rewritable non-volatile memory module comprising a plurality of physical units, the plurality of physical units comprising a first physical unit and a second physical unit, the memory control circuit unit comprises: a host interface, configured to couple to a host system, [The rationale in the rejection of claim 8 is herein incorporated]
a memory interface, configured to couple to the rewritable non-volatile memory module; and a memory management circuit, coupled to the host interface and the memory interface; [Kim teaches a memory interface which is coupled to both the controller, which corresponds to the claim’s memory management circuit, and the semiconductor memory device, which corresponds to the claim’s rewritable non-volatile memory module. (figure 1, and the rationale in the rejection of claim 8 is herein incorporated)]
wherein the memory management circuit is configured to write first-type data into the first physical unit at a first write speed via the memory interface with a first clock frequency, wherein the memory management circuit is further configured to write second-type data into the second physical unit at a second write speed via the memory interface with a second clock frequency, wherein the first-type data is different from the second-type data, and the first write speed is different from the second write speed, wherein the first-type data is user data from a host system, and the second-type data is management data for managing the rewritable non-volatile memory module. [The rationale in the rejection of claim 8 is herein incorporated]
As per claim 16. The memory control circuit unit of claim 15, wherein the first write speed is greater than the second write speed. [The rationale in the rejection of claim 2 is herein incorporated]
As per claim 17. The memory control circuit unit of claim 15, wherein the physical units are at least divided into a storage area and a system area, wherein the operation that the memory management circuit writes the first-type data into the first physical unit at the first write speed comprises: writing the first-type data into the first physical unit belonging to the storage area, and the operation that the memory management circuit writes the second-type data into the second physical unit at the second write speed comprises: writing the second-type data into the second physical unit belonging to the system area. [The rationale in the rejection of claim 3 is herein incorporated]
As per claim 20. The memory control circuit unit of claim 16, wherein the first write speed and the second write speed differ by at least five times. [The rationale in the rejection of claim 6 is herein incorporated]
As per claim 21. (Currently Amended) The memory control circuit unit of claim 15, wherein the first clock frequency is different from the second clock frequency. [The rationale in the rejection of claim 7 is herein incorporated]

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim Kang-Yong and Iyer (US 20110271046 A1, hereonafter Iyer)
	As per claim 5 , Kim in view of Kim Kang-Yong teaches (Currently Amended) The data writing method of claim 1, but does not expressly disclose wherein the management data is used in one of a wear leveling operation, a bad block managing operation and a mapping table maintaining operation of the rewritable non-volatile memory module.
	However, Iyer teaches wherein the management data is used in one of a wear leveling operation, a bad block managing operation and a mapping table maintaining operation of the rewritable non-volatile memory module. ["In some embodiments, the wear leveling method is implemented by a wear leveling module that resides in the storage operating system." (paragraph 10), where the storage operating system contains the module necessary for performing wear leveling operation; and "The storage operating system can also be implemented as an application program operating over a general-purpose operating system, such as UNIX.RTM. or Windows.RTM., or as a general-purpose operating system with configurable functionality, which is configured for storage applications as described herein." (paragraph 4), where the storage operating system may also be a general-purpose operating system]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosures by Kim in view of Kim Kang-Yong by incorporating the teachings of Iyer to provide a method of storing operating system data, which can be used to perform a wear leveling operation, into an area of a non-volatile memory device specified for that type of data. Doing so would reduce the need for extra software or hardware modules for performing the wear leveling operations.

As per claim 12. (Currently Amended) The memory storage device of claim 8, wherein the management data is used in one of a wear leveling operation, a bad block managing operation and a mapping table maintaining operation of the rewritable non-volatile memory module. [The rationale in the rejection of claim 5 is herein incorporated]
As per claim 19. (Currently Amended) The memory control circuit unit of claim 15, wherein the management data is used in one of a wear leveling operation, a bad block managing operation and a mapping table maintaining operation of the rewritable non-volatile memory module. [The rationale in the rejection of claim 5 is herein incorporated]


Relevant Art Cited by the Examiner
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shin (US 20160203075 A1) teaches a system which separates data by size for writing to different locations at differing speeds. ["The memory controller may includes a speed mode manager configured to change between a first write speed mode in which data is stored at the buffer region and a second write speed mode in which data is stored at the main region. The speed mode manager may change from the first write speed mode to the second write speed mode according to whether the data size of the successively received blocks of write data is consecutively greater than or equal to the reference size." (paragraph 13)]

Mayer et al. (US 20080189481 A1, hereinafter Mayer) teaches a controller comprising two differing clock frequencies that can correspond to different types of data (para. 43, lines 9-12, para. 41, lines 1-3) and Mayer also teaches memory access logic (memory interface) responsible for selecting the appropriate clock frequency and storing (writing) the data (para. 41, lines 1-3; para. 58, lines 5-7; para. 51, lines 1-11), where the writing operations could be executed through (via) the memory access logic (memory interface)]

Response to Arguments
The objections to the abstract and the specification have been withdrawn in light of the amendments to the abstract and the specification.
On pages 10-11, the Applicant argues:
Claims(s) 1-4, 6, 8-11, 13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1)Ha)(2) as being anticipated by Kim (US 20190187923 Al, hereinafter Kim). Regarding independent claim 1, claim 1 recites:
A data writing method for a rewritable non-volatile memory module, the rewritable non-volatile memory module comprising a plurality of physical units, the plurality of physical units comprising a first physical unit and a second physical unit, the data writing method comprising: writing first-type data into the first physical unit at a first write speed via a memory interface with a first clock frequency; and writing second-type data into the second physical unit at a second write speed via the memory interface with a second clock frequency, wherein the first-type data is different from the second-type data, and the first write speed is different from the second write speed, wherein 
(Emphasis added for visual aid)
Applicant respectfully submits that at least “writing first-type data into the first physical unit at a first write speed via a memory interface with a first clock frequency” and “writing second-type data into the second physical unit at a second write speed via the memory interface with a second clock frequency” in claim 1 above are novel over the arts of record. Rationales are discussed in detail hereafter.
Applicant notes that the office action states Par. [0028]- [0029] of Kim teach the above features. In fact, Kim discloses that “In an embodiment of the present disclosure, in the pre-coding mode in which OS code data is programmed, the memory system 1000 operates in a host interface mode having a data transmission speed slower than a set data transmission speed. In the normal write mode in which normal data is programmed, the memory system 1000 operates in a host interface mode having a data transmission speed faster than the set data transmission speed. For example, in the pre-coding mode, the memory system 1000 may operate in the high-speed mode while in the normal write mode, the memory system 1000 may operate in the HS 200 mode or the HS 400 mode, which have a data transmission mode faster than that of the high speed mode”. That is, Kim teaches using different data transmission speeds for OS code data and normal data from the host on the host interface.
Regarding the Applicant’s argument that the amended claim 1 overcome the prior art cited for rejection claim 1, the Examiner agrees.
	Specifically, the Examiner agrees that Kim did not explicitly disclose the contents of the amendment pertaining to “with a first clock frequency” and “with a second clock frequency,” however, see amended claim 1 rejected by Kim in view of Kim Kang-Yong. 
On pages 11-12, the Applicant argues:
In claim 1 above, first-type data is written into the first physical unit of the rewritable non-volatile memory module via the memory interface based on the first clock frequency and second-type data is written into the second physical unit of the rewritable non-volatile memory module via the memory interface based on the second clock frequency. That is, user data from a host system and management data 
Accordingly, claim 1 stands novel over the cited the art of record, and withdrawal of the novelty rejection on claim 1 is respectfully requested. By not replying or responding to Office’s statements in the Office Action, the applicant is not acquiescing with Office’s position.
Regarding the Applicant’s argument that, according to the amended claim 1’s language, that the data are “written into the rewritable non-volatile memory module with different speeds on the memory interface” and that the speed of receiving user data from the host is not changed, the Examiner respectfully disagrees.
	The Applicant argues that the non-volatile memory module are written into the rewritable non-volatile memory with different speeds “on the memory interface”, and that the speed of receiving user data from the host is unchanged. The Examiner respectfully disagrees. The examiner notes that the writing operation may be interpreted under the broadest reasonable interpretation to indicate more than just the interaction between the memory interface and the physical unit(s) to also include the process of receiving the data to be written from the host, especially given that the claim pertains to writing of “user data from a host system” (claim 1). The claim further does not positively assert that the speed of receiving data is unchanged.
Regarding the limitations, “writing first-type data into the first physical unit at a first write speed via a memory interface with a first clock frequency; and writing second-type data into the second physical unit at a second write speed via the memory interface with a second clock frequency,” the Oxford dictionary states, for the meaning of “via”:
1. Traveling through (a place) en route to a destination.
1.1. By way of; through.

Therefore, the Examiner respectfully notes that, under the broadest reasonable interpretation, the limitation “writing first-type data into the first physical unit at a first write speed via a memory interface with a first clock frequency” and other similarly worded limitations may be interpreted to mean the memory interface is one of possibly many components through which the writes of different speed may be executed, but that the memory interface is not the exclusive participant nor the sole component determining the writing speed.
Similarly, regarding the amendment of the limitation to write ‘with’ the clock frequencies (see amended Claim 1: “writing first-type data into the first physical unit at a first write speed via a memory interface with a first clock frequency; and writing second-type data into the second physical unit at a second write speed via the memory interface with a second clock frequency”), the Oxford dictionary states, for the meaning of ‘with’:
1. Accompanied by (another person or thing)
2. Possessing (something) as a feature or accompaniment.
3. Indicating the instrument used to perform an action.
Therefore, the Examiner respectfully notes that, under the broadest reasonable interpretation, for the phrase “writing … via a memory interface with a first clock frequency” and other similarly worded phrases, “writing … with a first clock frequency” may be interpreted to indicate that the writing process may involve the first and/or clock frequency rather than the frequencies being innately tied to the memory interface.

On page 12, the Applicant argues:

Regarding claims 2-3, 6, 9-10, 13, 16-17 and 20, since claims 2-3, 6, 9-10, 13, 16-17 and 20 depend on claims 1, 8 and 15, these dependent claims overcome the novelty rejections of the Office as a matter of law, for at least the reason that these dependent claims contain all features of claims 1, 8 and 15 (In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988)). By not replying or responding to Office’s statements in the Office Action, the applicant is not acquiescing with Office’s position.
The examiner agrees that the claims 8 and 15, also as amended, overcome the initial rejection enclosed within the non-final rejection. However, see amended claim 1 rejected by Kim in view of Kim Kang-Yong.
On pages 12-13, the Applicant argues:
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Iver (US 20110271046 Al, hereonafter Iyer).
Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim Kang-Yong (US 20200073562 Al, hereonafier Kim Kang-Yong).
As discussed in “Discussion of Claim Rejections under 35 U.S.C. 102” above, Kim fails to teach or suggest every feature of claim 1.
Since “obviousness requires a suggestion of all limitations in a claim.” CFMT, Inc. v. Yieldup Int’l. Corp., 349 F.3d 1333, 1342 (Fed. Cir. 2003) (citing In re Royka, 490 F.2d 981, 180 USPQ 580 (CCPA 1974)), and Iyer and Kim Kang-Yong fail to cure the above-noted deficiencies of Kim, claims 1, 8, 15 are non-obvious over the cited arts of record.
Regarding independent claims 5, 7, 12, 14, 19, and 21, since claims 5, 7, 12, 14, 19, and 21 depend on claims 1, 8, 15, respectively, these dependent claims overcome the rejections of the Office as a matter of law, for at least the reason that these dependent claims contain all features of claims 1, 6, 11 (In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988)). By not replying or responding to Office’s statements in the Office Action, the applicant is not acquiescing with Office’s position.


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. According, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093.  The examiner can normally be reached on Monday - Friday: 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.Y.K./            Examiner, Art Unit 4182

/MICHELLE T BECHTOLD/            Primary Examiner, Art Unit 2183